Title: To James Madison from Thomas Jefferson, 16 August 1810
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Aug. 16. 10.
Yours of yesterday was recieved last night. The McGehee who is the subject of it, is an overseer of mine at a place, which on account of it’s importance to me, mr. Randolph takes care of. He employed McGehee, & solely superintends him. We consider him as extremely industrious, active, attentive, and skilful in the old practices, but prejudiced against any thing he is not used to. We have obliged him to adopt the level ploughing, but he would get rid of it if he could. As far as we know or believe he is honest. So far good; but there are great set-offs, all proceeding from an unfortunate temper. To those under him he is harsh, severe, and tyrannical, to those above him, insubordinate, self-willed, capable of insolence if not personally afraid, dictatorial & unbending: with this he is the most discontented mortal under all circumstances I have ever known. He has been overseer at three different places in our neighborhood, but not more than a year in either. Mr. Randolph had intended however to try him another year, and thought he had agreed with him the day before he went to you. Finding however that Mcgehee thinks otherwise, he feels himself at liberty to look out for another, and if he would suit you we would both wish you to take him, and should part with him without reluctance; and whether you take him or not, I think mr. Randolph, loosened from what he thought an engagement, will try to get another. He was to have for the present year £50. certain and more if his management was approved; and on the late negociation mr. R. had agreed to £125. for this & the next year. I called at mr. Lindsay’s the day I left you, and enquired of him respecting McGehee as I knew he had been his overseer. He gave exactly the above character of him and added the fact that his insults were so intolerable that he wished to have got rid of him in the middle of the year, and offered him 200. D. instead of his share to go off. McGehee asked 250. which were refused. He was overseer for mrs Walker his neighbor, & carried a gun ordinarily for fear of an attack from the negroes. I have thus given you all the good & the bad I know of him that you may weigh & judge for yourself, which do freely as there is no attachment to him here. Always affectionly. yours
Th: Jefferson
